Title: To James Madison from Robert Rutherford, 30 March 1795
From: Rutherford, Robert
To: Madison, James


My Dear Sir
Berkeley County March 30th. 1795.
The 16th. Secured my reelection, against every artifice & misrepresentation, that could be engendered in the lowest walks of Society, together with inflaming weak fantastical minds to a pitch of real ferosity, as all these were to mount the war Horse and ride triumphant to Military honours, under the banners of this mighty son of Mars. But I have reason to be ever thankful & to Congratulate our common Country, that Such a Draggooning insolence of temper was Compleatly defeated by a great & well Judging Majority. No fraud was left untryed—one Sharper it is said Voted Eight times under feigned names, & out of about 500. Votes listed to this champion I am well assured, there is not 200 legal. Mine were a Thousand lacking one Single Vote, and were mostly legal. So that my predictions to you were about realized, and would have been much more compleat, if the Snow on the morning of Election had not prevented great numbers of my aged friends, & others at a distance & just then Suffering under a kind of influenza, from attending. I Can dilate my mind to you, who I well know to be a patriot in the fullest acceptation of that noble character—so that I rejoyce with you and every other generous friend to our Country, in the change adjoining my district. For tho’ I have charity to hope there was an honesty of heart in the former representative, yet his mind was so entangled by the party—who are Very artful—and he naturally rather torpid, & a little Mulish, that enlargement of Sentiment was done away. While I consider his successor as a real acquisition to the Cause of the people and to that Goverment of equality & brotherly love which we intend[e]d in granting the few powers to the union. But it is a pitiable Case, after all that the people have done & Suffered that there is a party, which would make these few powers an Hydra, before which the generous free people must fall prostrate. These high toned goverment men have from the first exerted every effort to melt down, the sovereign, seperate independence of the several states, to mould the business into a State of Consolidation, & to disfigure the Federal Goverment, by the wretched features of the Corrupt, British goverment. But I rejoyce with my Country that the Patriots preponderate, and the people are more & more enlightened, by their own observations, and the Zeal & Care of their faithful representatives. It is really laughable to observe, the monyed interest, Certificate mongers and Stock Jobbers ⟨a⟩larmed when ever the people Speak out about abuses, How they pretend, to raise the Cry of the constitution being in danger, & endeavour to make the honest Patriot President their rallying point, when in reallity if some of them Could fill their Coffers, the Constitution the President, and the people, might go headlong to perdition, without a Sigh, and the Wicked goverment from which we have emancipated ourselves—might again ride triumphant in all the insolence of arbitrary power. That haughty, Stubborn aristocratic insolence of heart, which never felt an emotion Save what has been produced by pride and the most sordid Self interest, is astonished at the Sentiments of Patriotism, to Such altogether inconceivable, while the generous Patriot and friend to the people & their goverment is by them Considered as Courting popularity. But happily the people are pregnant with Just observation & determined not to be Cast into tumult anarchy or disorder, while they are as determined to watch their own goverment and if amendments are necessary, that Such shall take place in a peacable & legal manner, without Violence or disorder, I have Very often revolved in my mind the Select Militia Bill, proposed, and am more and more Convinced that it would be extremely improper—because it would Cast an imense weight into the Scale of the Federal Goverment as all Military men Croud round the Center of power. Besides it would be Very expensive & near akin to a Large Standing army. It would cheerish a Licentious, immoral disposition & an unnecessary, high toned martial temper, dangerous to the Civil authority. Let the Patriot Labour to make the people happy, let the Hives be full & the bees will defend them. These Consequences will naturally follow. No people was ever less prepared to resist a mighty power, than the Americans were but Concurring in opinion they prevailed, under every disadvantage. If the people Continue to be happy, they will defend themselves, their rights and their property’s. I shall ever Contend that the Federal goverment, has nothing to do with our sons, till they, by the exigency’s of the Case, may be called into Service. Training is teaching in the planest acceptation of the term. If any want arms, that are not able to purchase them, the united people must buy them no doubt, which is organizing. This is all that is necessary. Except that a few states revise their Militia Laws. Virginia & many other States can do little more than what is already done & indeed it is quite Sufficient. I am happy to hear that you have no opposition, & that our mutual friend Mr J. N was nearly in the same way. May this letter find you & Mrs. Madison in the fullest injoyment of health & Miss Payn perfectly recoverd. To these I beg you make my complyments agreable, as well as to your good Parents & family. Mrs. Rutherford presents her kind respects. I am with unfeigned Esteem Dear Sir your Most Hble sert
R Rutherford
